NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SHIKAI NI,                                      No.    16-73218

                Petitioner,                     Agency No. A206-888-683

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 17, 2022**
                                 Las Vegas, Nevada

Before: D.M. FISHER,*** BENNETT, and KOH, Circuit Judges.

      Petitioner Shikai Ni, a native and citizen of China, seeks review of a decision

of the Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
(“IJ”) denial of Ni’s applications for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”) based on an adverse credibility

determination. We have jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      An adverse credibility determination by the BIA is reviewed for substantial

evidence. See Singh-Kaur v. I.N.S., 183 F.3d 1147, 1149–50 (9th Cir. 1999) (“The

court must uphold the BIA’s findings unless the evidence presented would compel a

reasonable finder of fact to reach a contrary result. . . .”). Under the REAL ID Act,

the trier of fact, “[c]onsidering the totality of the circumstances . . . may base a

credibility determination” on all relevant factors, including inconsistencies and an

applicant’s demeanor. 8 U.S.C. § 1158(b)(1)(B)(iii); see also Shrestha v. Holder,

590 F.3d 1034, 1039–40 (9th Cir. 2010).         Review of the adverse credibility

determination is limited to the grounds relied upon by the BIA. See Tekle v.

Mukasey, 533 F.3d 1044, 1051–52 (9th Cir. 2008). This Court “accord[s] the

credibility determination special deference” if the IJ gives “specific and cogent

reasons.” Malkandi v. Holder, 576 F.3d 906, 917 (9th Cir. 2009) (citations omitted).

“Where the BIA issues its own decision but relies in part on the [IJ’s] reasoning, we

review both decisions.” Singh v. Holder, 753 F.3d 826, 830 (9th Cir. 2014) (citation

omitted).

      Substantial evidence supports the BIA’s affirmance of the IJ’s determination

that Ni was not credible. For example, Ni testified on direct examination that he


                                         2
attended an “underground” church in China without knowing that attendance was

illegal. But on cross-examination, Ni conceded that he knew that his church was

illegal when he joined it. Confronted with the discrepancy, Ni explained that he

learned about the illegality of his church only after the police arrested him for

attending that church. Ni also stated: “[W]e were [an] underground church and . .

. we cannot go out to the public to spread the gospel, so I only told a few friend[s]

of mine [to join the church].” But Ni conceded that he went to a local bus station to

distribute fliers containing the address of the church and the church program.

Confronted with this discrepancy, Ni explained that he did not consider distributing

such fliers to be “spreading the gospel,” and that many people handed those fliers

“just toss[ed] [them] away.” Ni further indicated that Chinese police beat him only

on the first day of his detention. But on cross-examination, Ni claimed that he was

beaten “[t]hree, four times,” with the last beating occurring on the third day of his

detention. Confronted with the discrepancy, Ni explained that he was beaten on

multiple occasions and that the beating on the first day of his detention “was the

most severe one.” Ni’s explanations for all three discrepancies were nonresponsive

and the IJ was not required to accept them. See Zamanov v. Holder, 649 F.3d 969,

974 (9th Cir. 2011) (“[T]he record does not compel the finding that the IJ’s

unwillingness to believe [petitioner’s] explanation . . . was erroneous.”).

      The IJ also found that “the sincerity of [Ni’s] claim was . . . undercut by his


                                          3
demeanor,” finding that Ni “appeared calm and relaxed” during direct examination

but “visibly nervous and upset” in cross-examination, with his answers becoming

“increasingly evasive.” Ni’s opening brief attributes his demeanor to his inability to

speak English and his “cultural and educational background” of “only a high-school

education from a provincial area of China.” But the IJ’s evaluation of Ni’s demeanor

did not rely solely on his evasiveness or unresponsiveness; Ni “appeared to look

directly at his attorney as if to ask for assistance” “especially when confronted with

his shifting statements.” Because “[t]he need for deference is particularly strong in

the context of demeanor assessments,” Ling Huang v. Holder, 744 F.3d 1149, 1153

(9th Cir. 2014), “we give special deference to a credibility determination that is

based on demeanor.” Singh-Kaur, 183 F.3d at 1151 (cleaned up).

      The IJ reasoned that “[i]f . . . [Ni’s] intention to come to the United States did

[not] occur until he had narrowly escaped the [Chinese] authorities on December 21,

2014, then it makes little sense that the respondent would have obtained a passport

[in 2013].” This finding was erroneous because, as the government states, “Ni was

not given an opportunity to explain why he obtained a passport in 2013.” See Soto-

Olarte v. Holder, 555 F.3d 1089, 1092 (9th Cir. 2009) (“Because the IJ did not offer

[petitioner] an opportunity to explain the inconsistencies on which [the IJ] later

relied in finding [petitioner] not credible . . . , the IJ’s adverse credibility finding,

which was subsequently adopted by the BIA, was not supported by substantial


                                           4
evidence.”). The government does not rely on this finding for this reason. This error

was harmless because the IJ’s adverse credibility finding against Ni was well-

supported by other grounds. See Kin v. Holder, 595 F.3d 1050, 1055 (9th Cir. 2010)

(“[A]s long as one of the identified grounds underlying the credibility finding is

supported by substantial evidence and goes to the heart of the Petitioners’ claims,

we are bound to accept the adverse credibility findings.”).

      Finally, the IJ found that “[t]he details of the respondent’s arrest, as recorded

in his credible fear interview, also differed from his testimony” because Ni “claimed

that four to five people were arrested during the raid at his underground church” but

“when he was asked the same question on cross-examination, [Ni] claimed that 15-

16 people were arrested that day.” But as the government concedes, Ni was asked

at his credible fear interview how many of his friends were arrested.             The

government does not rely on the IJ’s finding “because the credible fear interview

supports Ni’s explanation for the discrepancy.” This error was also harmless

because the IJ’s adverse credibility finding was well-supported by other grounds.

See Kin, 595 F.3d at 1055.

      Because Ni did not challenge the IJ’s denial of CAT relief before the BIA, we

may not consider any challenges to the BIA’s affirmance of that decision on appeal.

See Zara v. Ashcroft, 383 F.3d 927, 930 (9th Cir. 2004). Ni has also waived that

issue on appeal to this Court because Ni’s opening brief makes only a conclusory


                                          5
allegation that he established a “well-founded fear of future persecution.” See

Martinez-Serrano v. I.N.S., 94 F.3d 1256, 1259 (9th Cir. 1996) (stating that issues

not discussed in the opening brief are deemed waived).

      PETITION DENIED.




                                        6